Citation Nr: 0733261	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  O5-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION
 
The veteran served on active duty from January 1975 to June 
1978, and from January 1987 to March 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for a left shoulder disorder.

In May 2006 the veteran testified at a hearing before the 
undersigned sitting at the RO. A transcript of that hearing 
is of record.

In September 2006, the case was remanded to the RO for 
additional development to include service connection on a 
direct basis, and as secondary to the service connected right 
shoulder disorder. A supplemental statement of the case in 
May 2007 readjudicated this claim on both a direct and 
secondary basis.


FINDING OF FACT

A left shoulder disorder was not present in service or for 
several years thereafter, and is not shown to be otherwise 
related to service or the service-connected right shoulder 
disability.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
active military service and a left shoulder disorder is not 
proximately due to a service connected disability. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2004, March 
2006, and September 2006 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While notice was not provided explaining how a disability 
rating and an effective date are assigned, any questions 
regarding that matter are moot in light of the decision 
reached below.  While the appellant may not have received 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  


Background

The veteran was seen during his second period of service for 
complaints of right shoulder pain after physical training.  
The records are silent for any complaints, treatment, or 
diagnosis of a left shoulder condition.

Post-service medical records indicate that he received 
treatment for bilateral shoulder pain in the late 1990s.

In an April 2006 letter, Nikhil N. Verma, M.D., noted that it 
was his impression that the veteran had a symptomatic full 
thickness tear of the left rotator cuff.   With regard to the 
etiology of the left rotator cuff injury, he opined that:

I would find it difficult to make a 
causal relationship between his military 
service and the current rotator cuff 
tear.  There is no history of an acute 
injury and certainly no imaging that 
would document a tear until 2001, which 
was approximately 14 years after 
discharge from military service.  It is 
certainly possible that the repetitive 
overuse activities during military 
training could have contributed to the 
rotator cuff disease but it would not be 
possible for me to determine this as a 
causal relationship at this time.

At an October 2006 VA orthopedic examination, the veteran's 
claims file was reviewed.  The examiner noted treatment for a 
painful right shoulder in service.  After leaving service the 
right and left shoulders became painful and in the early 
1990s, the veteran underwent steroid injections bilaterally.  
After a long period of time the right shoulder progressed to 
the point where he required a right rotator cuff repair in 
August 2002.  Prior to surgery an MRI indicated a suggestion 
of a left supraspinatus tear. Currently the left shoulder has 
progressed to the point that the veteran has pain on slight 
motion. The examiner opined that:  

The etiology of the left shoulder 
disorder is less likely than not related 
to the right shoulder disability.  The 
rationale is no credible medical 
literature that indicates that a person 
with a right shoulder supraspinatus tear 
in post recovery would have a tendency to 
injure the left shoulder because of 
increased use of the left shoulder 
mechanism.  As far as the left shoulder 
partial supraspinatus tear, it is less 
likely than not related to military 
service.  The rationale is that there is 
no nexus between an in-service left 
shoulder injury and his current partial 
supraspinatus tear.

Associated with the claims folder are substantial VA Medical 
Center medical treatment records. These records do not 
contain any evidence to support the veteran's theory of 
causation. The records denote ongoing treatment for numerous 
conditions, including a left shoulder disorder, but the 
records do not provide any competent evidence of a link 
between the left shoulder disorder and the right shoulder 
disorder, or to service.


Analysis 

Service connection is in effect for the postoperative 
residuals of a rotator cuff tear of the right shoulder, 
currently evaluated as 40 percent disabling.

The veteran asserts that his left shoulder pain began in 
service in 1987, at the same time that his right shoulder 
pain began. He states that the symptoms in both shoulders 
began with prolonged exercise, particularly push-ups. The 
veteran also contends that his left shoulder problems 
developed as a result of increased use of his left shoulder 
necessitated by the problems with his service connected right 
shoulder.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim for a left shoulder disorder. 
In this regard, the service medical records do not show 
complaints or findings pertaining to a left shoulder injury, 
treatment, or diagnosis.  

There is no competent evidence linking a left shoulder 
disorder to service. Moreover, presumptive service connection 
is not warranted because there is no competent evidence of a 
compensably disabling arthritis of the left shoulder within 
the first year following separation from active duty. Indeed, 
a left shoulder disorder was not clinically demonstrated 
prior to the late 1990s, when the veteran underwent treatment 
for bilateral shoulder complaints.  Hence, at best, the 
evidence shows a considerable length of time between the 
veteran's separation from service and his initial left 
shoulder diagnosis. Given the length of time between the 
veteran's separation from active duty and the pertinent 
diagnosis the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology. 38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Likewise, there is no objective medical evidence to show that 
the veteran's left shoulder disorder was caused by his 
service-connected right shoulder disorder. The October 2006 
VA examiner reviewed all of the evidence of record and 
provided an opinion that the there was no medical evidence or 
a causal relationship between the service connected right 
shoulder disorder and the veteran's left shoulder disorder.  
In addition the left shoulder was less likely than not 
related to military service. The examiner gave no indication 
that the service-connected right shoulder condition had in 
any way aggravated the left shoulder condition. There is no 
medical evidence of record to the contrary. The veteran's 
claim for service connection for a left shoulder disorder as 
secondary to the service-connected right shoulder disorder 
must be denied.

The only evidence in support of the veteran's claim is his 
contentions. The veteran is capable of presenting lay 
evidence regarding the symptoms of his left shoulder 
disorder. However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus of 
causation to service or to his service-connected disability, 
only a qualified individual can provide that evidence. As a 
layperson, the veteran is not qualified to offer medical 
opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since a clear preponderance of the evidence is against the 
claim of entitlement to service connection for a left 
shoulder disorder on a direct basis, or as secondary to a 
service-connected right shoulder disorder, the reasonable 
doubt doctrine is not for application. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder, to include 
as secondary to a right shoulder disorder, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


